Citation Nr: 1453516	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-34 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a November 2008 rating decision, the Huntington  RO granted a 50 percent rating for posttraumatic stress disorder with anxiety and depression, effective from October 2006.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran originally initiated an appeal of 10 issues decided in the October 2006 rating decision, but after issuance of a statement of the case in August 2007, he perfected his appeal to the Board in October 2007 as to four of those higher rating issues (i.e., posttraumatic stress disorder, thoracolumbar spine disability, right knee disability, and left knee disability).  Clarification of the number of issues on appeal, that is, four issues, was made during a conference between the RO and the Veteran's representative in May 2010, after the RO had addressed 10 issues in a November 2008 supplemental statement of the case. 

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

In June 2012, the Board denied all four higher rating issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2013, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion regarding the claim for a higher rating for PTSD.  The Order and Joint Motion did not address the Board's decision on the other three issues for a higher rating (thoracolumbar spine disability, right knee disability, and left knee disability).  

In September 2013, the Board denied the Veteran's claim for a higher rating for PTSD.  In an Order dated in April 2014, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion

The issue of service connection for bilateral shin splints has been raised by the Veteran's representative in a January 2012 statement but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

From the effective date of service connection in October 2006, the Veteran's posttraumatic stress disorder with anxiety and depression is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the symptoms do not present a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in August 2007 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for PTSD.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and records from private medical caregivers.  The Veteran underwent pre-discharge VA examination in June 2006 and post-discharge VA examinations in June 2006, October 2008, and June 2010.  VA also provided the Veteran a hearing before the undersigned in April 2012.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2009, the Veterans Law Judge indicated that the hearing would focus on the issue of entitlement to an initial higher rating for posttraumatic stress disorder, and noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the nature and severity of his PTSD disability.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating for posttraumatic stress disorder.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder with anxiety and depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling, effective in October 2006 when service connection was established.  In addition, service connection is in effect for mild traumatic brain injury (TBI), effective from November 2008, and the residuals of the brain injury present a somewhat complicating factor for evaluating PTSD symptomatology, because it too effects the Veteran's cognitive and emotional/behavioral functioning see 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Veteran has undergone VA examinations in October 2008 and June 2010 to assess the severity of TBI, and where possible such symptomatology will be differentiated from that of PTSD.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Facts and Analysis

At a pre-discharge VA examination in June 2006, the Veteran was oriented to time, place, and person.  His appearance, hygiene, and behavior were appropriate. His affect and mood were normal, although there was some flattened affect that was believed to be a personality trait.  Communications and speech were normal. Although the Veteran stated he had difficulty concentrating, the examiner determined the Veteran's concentration was normal.  There were no panic attacks, but the Veteran stated that he was suspicious at times of some people and could not stand being around a lot of people.  He had no history of hallucinations or delusions, and there was no suicidal or homicidal ideation.  There were no obsessional rituals, and his thought processes appeared to be normal.  There was no impairment of judgment or abstract thinking.  He had some memory problems with mild forgetting of names, directions, and recent events.  The examiner also noted that the Veteran was married and had good relationships with his wife and parents.  A major social function change was that the Veteran did not go out socially.  His military service was without any disciplinary infractions or adjustment problems.  

The Veteran also described flashbacks and sleep disturbance with nightmares.  He also has described symptoms of hypervigilance and hyperalertness, and physical reaction to cues symbolizing his stressors.  He therefore avoided places, people, and activity that reminded him of the stressors.  The Veteran stated he had decreased interests and felt detached and estranged from others.  He had irritability and anger.  

The diagnosis was PTSD with anxiety and depression (the latter two as manifestations of the disorder and not independent mental disorders), and the GAF score was 65.  The examiner remarked that the Veteran had no difficulty in performing activities of daily living, and his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and inability to perform occupational tasks.  He also noted some chronic sleep impairment and mild memory loss. 

Such findings are consistent with the symptoms, in terms of type and degree, that comprise the criteria for a 50 percent rating under Code 9411.  They do not, however, demonstrate a severity at the level of or a disability picture more closely approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted, the Veteran's judgment  or communication were not impaired, there was no suicidal ideation, a neglect of personal hygiene, or symptoms such as panic or depression that affected his ability to function independently.  While there may have been some difficulty with stressful circumstances such as his ability to handle crowds, the Veteran was still in the military at this time and appeared to be able to handle the duties of service.  He described irritability and anger but this had not resulted in impaired impulse control, nor again, interfered with performing his duties in service.  The sleep disturbance, flashbacks, and hypervigilance, and hyperarousal symptoms also did not appear to have interfered with his ability to perform his service duties and his relationship with family members, despite his emotional distancing was good.  Therefore, the Board concludes a rating of 70 percent is not warranted by the evidence.  

After separation, the Veteran was evaluated at VAMC in April 2007 and complained of anger and outbursts.  He also described sleep disturbance with nightmares several times a week.  He did not have any leisure activities.  He described a problem with alcohol used as self-medication in the past, but the Veteran felt he had the problem under control.  He was not working and had tried one post- service job but the pressure was too much.  Relationship issues with his wife were always an issue.  The Veteran was cooperative to a degree and spoke in a low volume, soft voice.  He had a restless affect and depressed mood with passive suicidal thoughts.  On the other hand, the Veteran did not have any hallucinations, depersonalization, or illusions.  The Veteran felt he had lots of problems with his short term memory.  The GAF was 51.  Another note reported the Veteran had logical thought process and content and there was no cognitive function impairment.  

In May 2007, the Veteran stated he had nightmares every other night but had good family support and wanted to improve and get back into the community.  

Also in May 2007, VA received a statement from the Veteran's wife who noted increasing paranoia and an inability to relax.  Large crowds overwhelmed the Veteran.  She also described the Veteran's sleep difficulties and problems with nightmares.  Socially, the Veteran was withdrawn, difficult to be around, and avoided family gatherings.  His mother also submitted a statement and noted that the Veteran was no longer outgoing and isolated himself.  He had low self-esteem and she could not engage in conversations with him.  

In June 2007, the Veteran was reporting symptoms of post-concussion syndrome.  He reported poor concentration and he was easily distracted and could not remember things.  There was a decrease in short term memory, slowed thinking, and difficulty in getting organized.  He also reported fatigue and loss of energy.  He had sleep difficulties, feelings of anxiety, depression, and irritability.  He also had a poor frustration tolerance and felt he was easily overwhelmed.  The provider determined the Veteran had normal recent and remote memory.  He was also evaluated for his reports of memory problems and after testing, was diagnosed with a mild memory deficit consistent with mild TBI.

By July 2007, the Veteran was employed in appliance repair at a retail store.

In November 2007, the Veteran reported thinking about harming himself, but did not have any plans as he was married with children.  

At the time of the VA examination in October 2008, it was noted that the Veteran took psychotropic medications (anti-depressant and anti-anxiety) prescribed by his primary care provider at the VA.  The Veteran reported that the medications helped to "hold" him together but that they had not improved his irritability, anger, or social distancing.  He had received individual therapy but discontinued it after it was to be supplanted by group therapy.  He had not been hospitalized for a mental disorder.  He had no friendships and spent most of his time alone.  He had no recreational interests.  His current psychosocial functioning was poor as he appeared to have disconnected relationships with his wife, child, and other family members, and he had no social relationships. 

On mental status examination, his appearance was clean, and he was appropriately dressed.  He was restless and tense, but his speech was spontaneous, clear, and coherent.  He was cooperative, attentive, and suspicious.  His affect was blunted.  He was easily distracted.  He was oriented to person, time, and place.  His thought process was circumstantial and tangential.  His thought content exhibited some paranoid ideation.  In terms of judgment and insight, he understood the outcome of his behavior and knew he had a problem.  There were no hallucinations or inappropriate behaviors including obsessive/ritualistic behaviors.  The Veteran did not have panic attacks or homicidal thoughts, although he reported the presence of recurrent thoughts of suicide without intent to act on them because people are dependent on him.  His impulse control was good.  There were no episodes of violence, inappropriate behavior, obsessive/ritualistic behavior and he was able to maintain minimum personal hygiene.  There were some problems with sleep impairment and activities of daily living (shopping, exercise, and traveling).  His recent memory was mildly impaired while his remote memory was normal.  Psychological test results were indicative of severe symptoms of posttraumatic stress disorder.  The Veteran was competent for VA purposes.

The examiner further indicated that the Veteran was employed full time in a supply and distribution business and that the problems related to occupational functioning were decreased concentration, memory loss, and poor social interaction.  The diagnosis was posttraumatic stress disorder and the GAF score was 50, to represent severe symptoms of the disorder and serious social impairment. 

In short, between the 2006 and 2008 VA examinations, the Veteran's symptomatology worsened but not to the extent that he meets the criteria for a 70 percent rating.  The examiner in 2008 stated that there was not total occupation and social impairment (which are criteria for a 100 percent rating) and that the signs and symptoms of the disorder did not result in deficiencies in areas of judgment, thinking, family relations, work, mood, and school (which are criteria for a 70 percent).  Rather, the examiner found that the Veteran's symptoms, as previously described, were productive of reduced reliability and productivity, which are the criteria for a 50 percent rating under Code 9411.  The problems related to occupational functioning were decreased concentration, memory loss, and poor social interaction but there was no indication it reduced his work effectiveness to a level of dissatisfaction by his employer.  The examiner also pointed out that there was recurrent suicidal ideation, difficulty establishing and maintaining effective relationships, impaired abstract thinking, mild memory impairment, and difficulty concentrating.  His speech was circumstantial at times, he was extremely suspicious and paranoid of complained of-workers of different nationalities, and he had chronic sleep impairment that resulted in decreased efficiency at work.  Once again, however, these symptoms did not reduce work effectiveness and the report seems to indicate these symptoms do not affect his overall occupational functioning.  The biggest area concerned his family relations that manifested itself as an emotional barrier between himself and his wife, child, and other family members but he still had a relationship with them.  In sum, his PTSD symptoms had more social impairment then occupational impairment, but overall still resulted only in reduced reliability and productivity, not deficiencies in most areas of occupational and social impairment.  

Thus, while the Veteran's symptomatology in 2008 is described as severe and his disorder has significant effects on his social and occupational functioning, the extent and severity of his disorder are more typical of the criteria for a 50 percent rating under Code 9411.  It is also notable to point out that the Veteran also underwent a VA examination in October 2008 to assess residuals of a traumatic brain injury, and that certain clinical findings overlap with those in the posttraumatic stress disorder examination.  For example, it was noted that there was sleep disturbance, mild to moderate memory impairment, and difficulty concentrating.  The examiner, however, did not make a clear distinction between the symptoms of the traumatic brain injury and the symptoms of posttraumatic stress disorder.  

The RO issued a rating decision in November 2008 granting service connection for mild TBI awarding  10 percent for sleep disturbance, mild to moderate memory impairment, and difficulty concentrating as well as some of the neurobehavioral effects upon workplace and social interaction.  As noted above, the evaluation of the same disability or the same manifestations under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  To the extent the Veteran argues that the memory loss, concentration loss, sleep loss and other similar symptoms are severe enough to present a disability picture approximating a 70 percent rating, the Board finds that such symptomology is incorporated into the TBI rating and would violate the prohibition against pyramiding. 

In February 2009, the Veteran reported he had a panic attack about once a month.  Relations with his wife were getting worse.  He suffered depression and a low energy level.  He was irritable all the time.  He did not like to talk to other family members even though they were very supportive.  The mental health care provider noted that he had an irritable look but was cooperative with good eye contact and rapport.  His speech was low volume, monotonous, but goal directed.  He had a blunted affect.  His thought process and content was logical and goal directed.  There was no suicidal ideation, homicidal ideation, hallucination, delusions, or paranoia.

One month later, the Veteran reported he was feeling better and was more calm and smiling.  He admitted the medication helped.  His sleep improved and he was less depressed.  He was still in an irritable mood.  The Veteran was cooperative with good eye contact and rapport.  His speech was low volume, monotonous, but goal directed.  He had a blunted affect.  His thought process and content was logical and goal directed.  There was no suicidal ideation, homicidal ideation, hallucination, delusions, or paranoia.  He had a euthymic mood but constricted affect.  His thought process and content was logical and goal directed.  There was no suicidal ideation, homicidal ideation, hallucination, delusions, or paranoia.  The GAF was 60.  

In December 2009, the Veteran reported he liked his job.  The Veteran was cooperative with good eye contact and rapport.  His speech was low volume, monotonous.  He had a blunted affect.  His thought process and content was logical and goal directed.  There was no suicidal ideation, homicidal ideation, hallucination, delusions, or paranoia.  He had a euthymic mood but constricted affect.  His thought process and content was logical and goal directed.  There was no suicidal ideation, homicidal ideation, hallucination, delusions, or paranoia.  The GAF was 60.

In July and August 2009, the Veteran denied suicidal ideation.  

In April 2010, the Veteran noted without further elaboration that he had issues that caused problems at home and at work but he was alert, cooperative, and oriented.  He was also pleasant and his speech was at a normal rate and volume.  He described his mood as not great but his affect was congruent and thoughts were logical, linear, and goal directed.  He had no suicidal or homicidal ideation.  His insight and judgment was good.  The GAF score was 60.  

In May 2010, the Veteran reported he still struggled to fall asleep because he could not shut his mind down.  He stated he had suicidal thoughts.  At another appointment that month, it was noted the Veteran arrived and stayed outside the waiting area because he did not like crowds and tries to isolate himself.  He was alert, oriented and cooperative, but his mood was described as solemn or depressed with a blunted or flattened affect.  He thought process and content was relevant and goal directed.  Although he acted suspicious, distrustful, and paranoid (on the one occasion a student sat in on the session), there was no delusions, hallucinations, suicidal ideation, or homicidal ideation.  He also reported he only existed with his wife and she talked condescendingly to him.

In June 2010, it was noted the Veteran had obsessive concerns about the safety for himself and his family.  He was concerned that his wife went out to bars with her friends in neighborhoods that the Veteran considered to be bad.  His wife was not interested in participating in counseling.  He also made complete scans of everyone around him before he completed a task.  He noted that while the sleep difficulties continued, he found himself jerked awake by his own snoring.  

At one visit that month, he was seen by a VA mental health provider who noted that it was the first interaction with the Veteran.  It was also a very difficult interview because it was obvious that the Veteran was quite anxious, suspicious, and minimally interactive.  The Veteran was unable to relax and constantly scanned his environment even during the session.  He reported lots of problems with nightmares.  The family did not understand his situation.  The Veteran wanted to interact and he wanted to be left alone.  He felt numb and able to have close loving feelings towards his wife and child.  He was jittery and could not tolerate loud noises.  The Veteran stated he had frequent suicidal or aggressive thoughts but no plan or intent.  It was also noted the Veteran has had these thoughts for many years.  The therapist noted the Veteran was alert but marginally cooperative.  The Veteran was highly anxious and hypervigilant.  His speech was soft and sparse without elaborating details.  The mood was consistently depressed and anxious and the affect was very blunted.  Thought process was rudimentary but goal directed.  The Veteran had fair insight and judgment.  The therapist noted the Veteran had somewhat impaired cognitive function but that was secondary to either the TBI or his high state of anxiety.  The GAF was 45.

The Veteran was also provided a VA examination in June 2010, and continued to receive psychotropic medications and treatment with a counselor every week at the VA.  He had not been hospitalized for posttraumatic stress disorder.  The Veteran reported that his symptoms were increasing. He had frequent nightmares and did not sleep well.  He reported hypervigilance symptoms.  The VA examiner observed the Veteran was hypervigilant to sounds and the Veteran reported he did not feel safe continually checking his doors and he has to watch his back in crowds.  He felt depressed with decreased energy and interest in activities.  He had fleeting suicidal ideation.  He continued to have problems with people and difficulty at work.  He had been working at the VA for a couple of years, in the engineering department assisting carpenters, where he had difficulty due to irritability and anger.  The Veteran reported he would leave his work station so he would not get into an argument.  The same difficulties were present at home with his wife, arguing with her on a daily basis, and other family members.  On a daily basis he thinks about violence and death and has flashbacks on a daily basis triggered by such reminders as diesel smells and burnt flesh.  He has nightmares 4-5 times a week and sometimes wakes up in a violent fashion and falls out of bed.  The Veteran use to hunt and fish but does not engage in these activities since he returned from the Gulf and had one friend.  

On mental status examination, his symptoms appeared similar to those noted in October 2008.  He was seen to be depressed, anxious, and apprehensive, with small sounds getting his attention.  He was edgy and irritable but did not lose his temper.  His thought processes were coherent and his thought content showed no delusions or hallucinations.  His cognitive functioning indicated some impairment in his concentration level.  His mood was depressed.  His insight and judgment were intact, but his memory was impaired.  The diagnosis was PTSD and the GAF score was 50.  The examiner noted that the Veteran's symptoms affected him negatively with socialization and family issues but that he was able to hold onto a job and go on with the job.  The Veteran did have some symptoms at work, but he was able to control himself.  The examiner concluded that the Veteran's current level of impairment was moderate. 

The Board is aware that a VA therapist in June 2010 assigned a GAF of 45.  The VA therapist also admitted it was the first time the Veteran had seen this therapist and it was a very difficult interview.  The Board notes that the therapist otherwise relied upon the same symptoms and level of severity to state the Veteran had a GAF of 45.  The therapist also noted that while the Veteran expressed suicidal and aggressive thoughts, this symptom had been present for a long time and had not risen to the level of suicidal or homicidal ideation or resulted in acts of violence or aggression.  His report also suggested that the symptoms had a moderate or no affect in employment and consistent with prior evaluations, the Veteran's PTSD affected him mostly in his interpersonal relations with his family or social situations.  There is no indication overall functioning had changed since the VA examination in 2008 until June 2010.  The Board's decision is also informed by, although not totally based upon, the similar assessments made by the VA examiners and the Veteran's mental health providers. They have also assigned similar GAF scores with the lowest score of 50 assigned at the VA examination in June 2010.

His scores since that time often have been higher, with GAF scores in the range of 55 to 60, which represent moderate symptoms or moderate difficulty in social and occupational functioning.  During time period in 2008 and 2009, he was alert, oriented, pleasant, and cooperative.  He was adequately groomed and his speech was of normal rate and volume.  His mood was usually depressed.  His thoughts were logical, linear, and goal-directed. Usually there was no suicidal/homicidal ideation, and his insight and judgment were good. 

In July 2010, the GAF score was 55.  

In September 2010, it was noted that his wife began divorce proceedings and that he had suicidal and homicidal thoughts on a daily basis but did not have a plan or intent.  His appetite was poor since she started the divorce.  He also complained of anhedonia, sleep loss, energy/fatigue, concentration troubles, and feelings of hopelessness.  He had a normal rate and rhythm to his speech and calm behavior even with a flat mood and affect.  He had concise thought patterns and rational thought content.  On more than one occasion, he did not answer whether he had any suicidal or homicidal thoughts

In a speech pathology consult in September 2010, the consult noted the Veteran had severe memory, reasoning, and judgment deficits consistent with not just PTSD, but also TBI, chronic pain, and insomnia.  

In October 2010, the Veteran was worried the divorce would bankrupt him and he had lost 30 pounds.  He would not say whether he was suicidal and he described his mood as terrible.  He was, however, pleasant and cooperative and had a normal rate and rhythm to his speech.  He also complained of anhedonia, sleep loss, energy/fatigue, concentration troubles, and feelings of hopelessness.  He had a blunted affect but generally congruent topics and conversations.  His thoughts were logical, linear, and goal directed.  There was no suicidal or homicidal ideation, only passive thoughts, and he had good insight and judgment.  The Veteran also reported medications may be helping.   

In November 2010, the Veteran reported he had no thoughts of harming himself. 

The Veteran's divorce became final in December 2010.  In January 2011, the Veteran felt his symptoms had increased since the divorce with increased isolation and anger making it difficult to receive social support.  He stated his mind would not turn off leading to intrusive thoughts and isolation.  He was constantly on guard and anxious and depressed most of the time.  He did not have suicidal or homicidal ideation.  He had a dysthymic mood and dysphoric affect.  There were no hallucinations, delusions, or thought disorders.  His speech was within normal limits and he had good insight.  The GAF score was 60.  

In a May 2011 visit to his primary care physician, it was noted that the Veteran had been off his posttraumatic stress disorder medications for several months and that he reportedly was doing well off the medications.  He reported no changes in his symptoms and work was his only outlet.  He continued to experience anhedonia, depression, anxiety, hopelessness, sleep disturbance, and re-experiencing his stressor.  His affect was flat and mood dysthymic.  There was no evidence of hallucinations, delusions, or thought disorder.  His speech was within normal limits and he had good insight.  He had no thoughts of harming himself and did not report any suicidal ideation.  The GAF score was 60.  

In October 2012, the Veteran continued to work in a boiler plant without further issues.  He described himself as busy.  He did report memory problems.  
As noted, the Court remanded the Veteran's claim in February 2013 with instructions that the Board explain why the Veteran's symptoms do not present a disability picture that more closely approximates the criteria warranting a 70 percent rating as opposed to a 50 percent rating.  In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

After a review of the record, the Board has determined that the overall effect of the PTSD constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's posttraumatic stress disorder approximates the criteria for a 50 percent schedular rating, and the record overall reflects few, if any, symptoms of posttraumatic stress disorder that typify the criteria for a 70 percent schedular rating.   

The Veteran has problems with re-experiencing symptoms, avoidance symptoms, detachment/anhedonia, social interaction, and anger issues.  While it appears the anger and social interaction issues cause the most problems, the avoidance or re-experiencing symptoms, detachment, and loss of interest while affecting his quality of life, do not appear to cause functional impairment.  As to the anger and detachment, the Veteran appears to be able to maintain his employment in maintenance even with some problems with directing anger towards others.  While the evidence indicates that the Veteran has irritability and anger difficulties as well as social isolation problems that have affected his functioning, he nevertheless has maintained full-time employment.  His job may even be a source of support for the Veteran since he can perform most of his duties alone and it keeps him engaged.  

The April 2014 remand questioned why the Veteran's employment problems did not warrant a 70 percent rating.  The Board considers it significant that the Veteran's employment demonstrates he has the interest, desire, and the coping skills to successfully maintain employment.  The 50 percent rating reflects reduced reliability and productivity which the Board believes is demonstrated in his anger and social isolation.  These PTSD symptoms have not resulted in the deficiencies in most areas required for the 70 percent rating.  In the Board's view, a 70 percent rating requires evidence that the Veteran had significant trouble securing and maintaining employment over a period of time (e.g., short periods of employment with numerous employers due to personality conflicts, reprimands, violations of rules, etc.).  Instead, based on the evidence before the Board, the Veteran has been able to perform all job duties to the satisfaction of his employers, and has had his current job for some time.    

The Board recognizes that his anger in the job indicated impaired judgment.  The 50 percent rating recognizes that anger is a problem causing impairment in maintaining occupational function, but it is not as severe as the picture for a 70 percent rating.  There have not, however, been any periods of violence as referred to in the schedular criteria for a 70 percent rating.  The Veteran also has also been willing to use coping strategies such as walking away.  This ability is something the Board finds is a level of anger that warrants a 50 percent, not 70 percent, rating including in the area of employment.  Having such strategies and using them is evidence that the Veteran does not demonstrate impaired impulse control, but rather, intact impulse control and an ability to use judgment and walk away rather than continue an argument or confrontation.  Stated another way, the Veteran is able to deal with his anger at the work place in an appropriate and relatively effective manner.  It is an adaptation, not inability to deal with stressful circumstances.  It may have resulted in reduced reliability and productivity, but it has not resulted in a deficiency that has cost him a job or discipline/reprimands from his employer.  There also is no indication of anger frequency that is near continuous the same way the criteria mentions near continuous panic or depression affects one's ability to function and thereby warrants a 70 percent rating.  

In a similar manner, the Veteran's social isolation has caused occupational impairment, but apparently has limited the type of employment.  He may be precluded from jobs that involve interaction with others, such as sales, but he still has the ability to work in areas and jobs that allow him to work alone.  Again, the Board views a 70 percent rating requires a disability picture requiring symptoms of PTSD making employment even in this situation difficult, even though not impossible.  In this situation, the Veteran is able to work successfully in a situation that is comfortable to him and with him exercising strategies that allow him to perform his job duties.  He even reported liking his job and more recently, he was busy.  Stated another way, he is able to function independently, appropriately, and effectively and has adapted to his work setting.  In contrast, a 70 percent rating is warranted under the criteria for symptoms of such severity that the Veteran would be unable to function even if it is an isolated work setting.  Thus, the Veteran is impaired in social functioning, but his PTSD has not made a major inroad into his industrial adaptability.  

He has sleep difficulties with resulting symptoms, but again, the record before the Board demonstrates the severity does not affect his overall occupational functioning.  It has caused the Veteran fatigue but apparently it has not occurred with a frequency or severity that he is still able to perform his job duties to his employer's satisfaction.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  The examiners or therapists did not record problems with judgment, thinking, or mood other than some depression, anxiety, and paranoia.  While the Veteran suffers from depression, that symptom has not played a role in his occupational functioning, only his social functioning.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  

The Board acknowledges that the Veteran has, at times, expressed suicidal ideation such as in May 2010 and October 2010, which are indicative of the criteria for the next higher.  The Veteran has had what he describes as suicidal thoughts, but has also stated he would never act upon them and his caregivers believe the Veteran's statements are not suicidal ideation.  His caregivers and VA examiners have determined the thoughts are fleeting, that he has no plans and have not resulted in any overt acts.  They have not found this symptom has inhibited his ability to function.  Those notes, however, occurred while the Veteran was getting a divorce.  Further, the evidence does not show how the Veteran's suicidal thoughts or ideation  affected his functioning, that is, interfered with job performance, activities of daily living, routine activities, etc.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, although present, the Board finds that the frequency, severity, and duration of suicidal thoughts and ideation do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  The Board views the reference to suicidal ideation in the criteria for a 70 percent level to be of a severity similar to the other noted criteria must be demonstrated as severe as other criteria such as near-continuous (and not intermittent) panic or depression affecting the ability to function independently.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment rather than solely upon an assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include suicidal thoughts, this symptom has not affected his ability to function independently or created a deficiency in most areas of the Veteran's life.  

The record does not show that any of the other foregoing symptoms or any other symptoms of the same type and degree approximating a 70 degree rating.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  He was able to control his impulses, and his judgment and insight were intact.  Although he had some paranoid feelings such as watching his back, the symptoms did not interfere with his routine activities.  He was capable of performing activities of daily living, albeit with some difficulty.  Frequent complaints included sleep problems, social isolation, irritability, anger, memory impairment, and concentration difficulty, but the symptoms did not affect his ability to function independently.  There is no objective evidence of obsessional rituals that interfere with routine activities, illogical or obscure speech, near continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in adapting to stressful circumstances and has difficulty in to establishing and maintaining effective relationships, which warrant a 50 percent rating, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.

It is also noteworthy that since October 2008, the Veteran has been service-connected for mild residuals of a traumatic brain injury, evaluated as 10 percent disabling, which consist of some overlapping symptomatology, including memory impairment.  Impairment in these areas such as memory problems or cognitive functioning is either accounted for in his current rating or in the rating for TBI.  As discussed earlier, to find that the overlapping symptomatology warrants a higher rating for PTSD when the Veteran is also rated for TBI would violate the prohibition against pyramiding.  Stated another way, the Veteran is seeking two different disability ratings for the same condition.  Cullen v. Shinseki, 24 Vet. App. 74 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).

The Board also has no doubt that his PTSD affected his unsuccessful marriage and likewise is aware it has affected his relationship with his daughter and other family members, but, other than his ex-wife, he is not estranged from any of them and it appears the parents or other family members offer support even when he is not willing to accept interaction with them.  The April 2014 remand questioned the relevancy of this fact  The Board finds the family willingness to support the Veteran as evidence that family relations are present, even though damaged, and is not so deficient that his PTSD  has resulted in severed relations with everyone in his family.  It demonstrates that he has difficulties in establishing and maintaining relationships, the criteria for a 50 percent rating, but it also demonstrates that he has some ability to establish and maintain them.  Stated another way, it may be limited and require more effort by others, but the Veteran is able to maintain some social interactions and relationships.  The fact that he has family that sticks with him indicates he has a network to draw upon and to help him cope with his symptoms.  In this regard, the Board notes that the Veteran has recently remarried as of March 2014, which again reflects that his has some ability to build and maintain some social relationships.  This evidence therefore suggests that the Veteran's PTSD is not so severe that he has an inability to maintain relationships, which is required by the criteria for a 70 percent rating.  

As for symptoms associated with the diagnosis of posttraumatic stress disorder but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment.  The Veteran may have unprovoked irritability and anger that has manifested itself by his failed marriage.  There have not, however, been any periods of violence as referred to in the schedular criteria.  The Veteran also has also been willing to use coping strategies such as walking away when he gets angry on the job.  As stated earlier, this demonstrates some impulse control and good judgment.   

As noted above, the Veteran has had what he describes as suicidal thoughts or suicidal ideation, but his caregivers believe the Veteran's statements are not suicidal ideation nor has this symptom manifested itself in a near-continuous pattern, or affected his functioning.  The Veteran has engaged in activities such as checking his house several times a night but there is no indication of obsessional rituals which interfere with routine activities.  The Board's review of the evidence has not demonstrated intermittently illogical obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in establishing and maintaining effective relationships, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.  

Reconciling the various reports into a consistent disability picture, the present picture of the disability that emerges is that a material change in the overall severity of the disorder has not been demonstrated.  At best, while there has been some fluctuation in the symptoms of PTSD, notably, that it may have affected his relationship with his wife, his symptoms have not reached a level of severity and do not more nearly approximate occupational and social impairment with deficiencies in most areas.  It appears that the Veteran has successfully, although not perfectly, maintained his current occupation that allows him to work in a more solitary setting.  Instead, overall, the symptoms of PTSD affect the Veteran more socially than occupationally and have resulted in a disability picture more consistent with reduced reliability and productivity.  The symptoms that are attributable to posttraumatic stress under DSM- IV, such as anger, intrusive thoughts, anxiety, and social isolation or emotional distancing are not the equivalent to occupational and social impairment that warrants a 70 percent rating as the Veteran is able to maintain his current occupation and care for himself.  As noted earlier, the focus of the rating process is on industrial impairment and social impairment is significant only insofar as it affects earning capacity.  There is no evidence demonstrating the Veteran's social impairment has affected his earning capacity.  In any event, social impairment cannot be the sole basis for assigning a 70 percent rating.  38 C.F.R. § 4.126.  

In evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of posttraumatic stress disorder are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating. 

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to difficulty sleeping, intrusive thoughts, reexperiencing, avoidance, and hyperarousal. Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, avoidance, reexperincing the stressors, avoidance behaviors, and sleep impairment.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  As for symptoms associated with the diagnosis of posttraumatic stress disorder but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  For example, the Veteran's sleep, memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment.  

While the Veteran has apparently been experiencing difficulty at times at work, he continues to work full time and has not been reprimanded and has received accommodation at work for his PTSD symptoms.  This is an indication that the Veteran does not have occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  As discussed above, occupational impairment warranting a 70 percent rating is established by evidence of a history of ineffective employment such as numerous job changes.  

From the effective date of service connection in October 2006, the pertinent record, which is primarily comprised of VA treatment records and VA examination reports, shows that the assigned GAF scores mostly ranged from 50 (indicating serious disability) to 60 (indicating moderate disability), with one score of 65 (indicating mild disability) and one score of 45 (indicating serious disability).  The scores have remained relatively static within the range of 50 to 60 throughout the period considered in this appeal.  A GAF score in the range of from 51 to 60 represents moderate difficulty in social and occupational (e.g., few friends, conflicts with peers or co-workers), which was also consistent with the Veteran's symptomatology.  As such, these scores reflect a disability with moderate symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  
In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  

Further, as discussed above, the symptoms and their severity have remained relatively stable.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints have remained essentially unchanged in severity, even with additional personal stressors in the Veteran's life such as his divorce, when detailed beyond the Veteran's characterizations.  The Board finds that the PTSD disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal. Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered the Veteran's testimony and the statements from his mother and (at the time submitted) wife.  The statements received in May 2007 and June 2007 from the Veteran's wife and mother describe symptoms of the Veteran's posttraumatic stress disorder, particularly the memory impairment, social withdrawal, sleep difficulty, and startle reactions. These are consistent with the observations noted on VA examinations and treatment records.

In short, in evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of PTSD are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.  Although the evidence demonstrates that the Veteran has significant social impairment attributable to posttraumatic stress disorder, his symptomatology is not consistent with the criteria for a 70 percent disability rating under Diagnostic Code 9411.  For these reasons, from the effective date of service connection in October 2006, the preponderance of the evidence is against an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule.  Higher ratings are provided for more severe conditions relating to posttraumatic stress disorder with anxiety and depression.  Furthermore, the Veteran has not been hospitalized for PTSD.  While the Veteran has reported having missed some work on account of PTSD at issue, it does not appear to be significant and he has also indicated that accommodations have been made for him at work.  In short, the evidence has not shown that there is marked interference with employment.  In light of the foregoing, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

In other words, the Board finds that the rating criteria reasonably describe the Veteran's PTSD disability and symptomatology, such as anger, social isolation, and emotional distancing, and these symptoms are contemplated by the Rating Schedule under Diagnostic Code 9411, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Claim for Total Disability Based Upon Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  As noted, although the evidence suggests that the Veteran's PTSD may have affected his employment in the performance of his duties and the severity of his PTSD symptoms have been discussed, the Veteran has secured and maintained a job.  Therefore, in the circumstances of this case, the Board finds that entitlement to a total disability rating based on individual unemployability has not been raised by the record.
ORDER

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


